


Exhibit 10.1

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

AMENDMENT TO THE
XBOX 360 PUBLISHER LICENSE AGREEMENT
(2014 Renewal; MOQ; Tier D, Tier Migration, Multi-Game Pack Program, Hits
Program Changes)

 

This Amendment to the Xbox 360 Publisher License Agreement (this “Amendment”) is
effective as the later of [***] (the “Amendment Effective Date”) by and between
Microsoft Corporation, a Washington corporation (“Microsoft”), and Take-Two
Interactive Software, Inc.  (“Publisher”), and supplements that certain Xbox 360
Publisher License Agreement between the parties dated as of November 17, 2005,
as amended (the “Xbox 360 PLA”).

 

RECITALS

 

A.            Microsoft and Publisher entered into the Xbox 360 PLA to establish
the terms under which Publisher may publish video games for Microsoft’s Xbox 360
video game system.

 

B.            The parties now wish to extend the term and otherwise amend
certain terms of the Xbox 360 PLA as set forth below.

 

Accordingly, for and in consideration of the mutual covenants and conditions
contained herein, and for other good and valuable consideration, receipt of
which each party hereby acknowledges, Microsoft and Publisher agree as follows:

 

1.             Minimum Order Quantities.

 

The following shall be added to Section 7.5.1 of the Xbox 360 PLA:

 

For Software Titles that were initially manufactured on or after [***], the MOQs
are as follows:

 

 

 

Per Software Title

 

Per Disc / Expansion Pack

North American Sales Territory

 

[***]

 

[***]

European Sales Territory

 

[***]

 

[***]

Japan Sales Territory

 

[***]

 

[***]

Asian Sales Territory

 

[***]

 

[***]

 

Section 7.5.2 of the Xbox 360 PLA is hereby amended and restated in its
entirety:

 

7.5.2       For the purposes of this section, a “Disc” shall mean an FPU that is
signed for use on a certain defined range of Xbox 360 hardware, regardless of
the number of languages or product skus contained thereon.  Publisher must meet
the MOQs independently for each Sales Territory.  For example, if an FPU is
released in both the North American Sales Territory and the European Sales
Territory, and such FPU was initially manufactured after [***], then Publisher
must place orders to manufacture (i) at least [***] FPUs for sale in the North
American Sales Territory, including a minimum of [***] per Disc included in such
FPUs, and (ii) [***] FPUs for the European Sales Territory, including a minimum
of [***] per Disc included in such FPUs.”

 

2.             Term.

 

Section 17.1 of the Xbox 360 PLA is hereby amended and restated in its entirety
as follows:

 

3.             “17.1      Term.  The term of this Agreement shall commence on
the Effective Date and shall continue until [***].  If the Agreement will
expire, the parties will agree on a plan to allow Xbox LIVE Users who purchased
Xbox Live-enabled Software Titles near the expiration date to access and use
Online Content of such Software Titles on Xbox Live for a commercially
reasonable time after expiration.”

 

1

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

4.             Notices.

 

Section 18.2 of the Xbox 360 PLA is hereby amended and restated in its entirety:

 

“18.2      Notices.  All notices under this Agreement will be: (1) in writing;
(2) in English; (3) deemed given when received; (4) sent by delivery service,
messenger, or registered or certified mail (postage prepaid, return receipt
requested); and (5) addressed and sent, with any required copies, as provided
below (or as the recipient has otherwise designated, in writing or by email,
before notice was sent).  Ordinary business communications (excluding, for
example, those related to payment or breach) may be sent by email and need not
be cc’d.

 

Contact Information

 

To Microsoft:

 

Microsoft Corporation

One Microsoft Way

Redmond, Washington 98052-6399 USA

 

To Publisher:

 

Take-Two Interactive Software, Inc.

622 Broadway New York, NY 10012

Attention:

 

General Manager, Xbox 3rd Party

Publishing

 

Attention:

 

General Counsel

Phone:

 

(425) 882-8080

 

Phone:

 

646 536 3001

Fax:

 

(425) 936-7329

 

Fax:

 

646 536 2923

Copy To:

 

Microsoft Corporation

One Microsoft Way

Redmond, Washington 98052-6399 USA

Attn: Legal & Corporate Affairs

 

Copy To:

 

Take Two Interactive Software, Inc. 622 Broadway New York, NY 10012

Attn: President

Copy To Fax:

 

(425) 936-7329

 

Copy To Fax:

 

646 536 2923

”

 

5.             Payments.

 

Exhibit 1, Section 1(a) through 1(d), including Tables 1 and 2, of the Xbox 360
PLA shall be replaced with the following:

 

“1.          Platform Royalty

 

a.             For each FPU manufactured, Publisher shall pay Microsoft
nonrefundable royalties in accordance with the royalty tables (Tables 1 and 2)
and the Unit Discount Table (Table 3).

 

b.             To determine the applicable royalty rate for a particular
Software Title to be sold in a particular Sales Territory, the applicable
Threshold Price from Table 1 for the category of Software Title will determine
the correct Royalty Tier (except with respect to the first Commercial Release of
Hits Software Titles as described further in (ii) below).  The royalty rate is
then as set forth in Table 2 based on such Tier and the Sales Territory in which
the FPUs will be sold.  For example, assume the Wholesale Price of a Standard
Software Title to be sold in the European Sales Territory is [***] .  According
to Table 1, [***] royalty rates will apply to that Software Title and the
royalty rate for each FPU as set forth in Table 2 is [***].

 

Table 1:  Royalty Tier

 

 

 

North America
WSP

 

Europe WSP

 

Japan SRP

 

Asia WSP (US$)*

Standard Software Title

 

 

 

 

 

 

 

 

Tier A

 

[***]

 

[***]

 

[***]

 

[***]

Tier B

 

[***]

 

[***]

 

[***]

 

[***]

Tier C

 

[***]

 

[***]

 

[***]

 

[***]

Tier D

 

[***]

 

[***]

 

[***]

 

[***]

Hits Software Title

 

 

 

 

 

 

 

 

Hits Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

Hits Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

Hits Tier 3

 

[***]

 

[***]

 

[***]

 

[***]

Expansion Pack

 

 

 

 

 

 

 

 

Packs Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

Packs Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

Multi-Game Pack**

 

 

 

 

 

 

 

 

Multi-Game
Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

Multi-Game
Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

Multi-Game
Tier 3

 

[***]

 

[***]

 

[***]

 

[***]

Multi-Game
Tier 4

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------

*This is the US dollar equivalent of local currency in the Asian Sales Territory

** If a Multi-Game Pack consists of more than [***] Software Titles, in addition
to the Royalty Rates set for the Multi-Game Pack Program, each additional
Software Title after the [***] one will be charged a rate equivalent to the Hits
Tier [***] Royalty Rate.

 

Table 2: Royalty Rates

 

 

 

North
America

 

Europe

 

Japan

 

Asia (US$)

 

Tier A

 

[***]

 

[***]

 

[***]

 

[***]

 

Tier B

 

[***]

 

[***]

 

[***]

 

[***]

 

Tier C

 

[***]

 

[***]

 

[***]

 

[***]

 

Tier D

 

[***]

 

[***]

 

[***]

 

[***]

 

Hits Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

 

Hits Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

 

Hits Tier 3

 

[***]

 

[***]

 

[***]

 

[***]

 

Packs Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

 

Packs Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

 

Multi-Game Tier 1

 

[***]

 

[***]

 

[***]

 

[***]

 

Multi-Game Tier 2

 

[***]

 

[***]

 

[***]

 

[***]

 

Multi-Game Tier 3

 

[***]

 

[***]

 

[***]

 

[***]

 

Multi-Game Tier 4

 

[***]

 

[***]

 

[***]

 

[***]

 

 

c.             Setting the Royalty.

 

(i)            Standard Software Titles and Expansion Packs.  Publisher shall
submit to Microsoft, at least [***] business days before placing the first
manufacturing order for a Standard Software Title or an Expansion Pack, a
completed and signed “Xbox 360 Royalty Tier Selection Form” in the form attached
to this Agreement as Exhibit 2  (as may be updated via the Xbox 360 Publisher
Guide) for each Sales Territory.  The selection indicated in the Xbox 360
Royalty Tier Selection Form (or designated electronic form method) will only be
effective once it has been approved by Microsoft.  If a Standard Software Title
or Expansion Pack does not have an approved Xbox 360 Royalty Tier Selection
Form as required hereunder

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

(e.g., as a result of the Publisher not providing an Xbox 360 Royalty Tier
Selection Form or because Microsoft has not approved the Xbox 360 Royalty Tier
Selection Form), the royalty rate for such Standard Software Title will default
to Tier [***] or for such Expansion Pack will default to Packs Tier [***],
regardless of the actual Threshold Price (i.e., if Microsoft does not approve an
Xbox 360 Royalty Tier Selection Form because it is filled out incorrectly, the
royalty rate will default to Tier [***]).  Except as set forth in Section 2
(Hits Programs), the selection of a royalty Tier for a Standard Software Title
or Expansion Pack in a Sales Territory is binding for the life of that Software
Title or Expansion Pack even if the Threshold Price is reduced following the
Software Title’s Commercial Release.

 

1.             [***] days after Commercial Release of an FPU in a Sales
Territory, Publisher may elect to change the previously elected Royalty Tier for
such Software Title to any other valid Royalty Tier set forth in Table 2 (e.g.,
migrate from Tier A to Tier B or from Tier A to Tier D) in the same Sales
Territory.  A minimum of [***] days must elapse before Publisher is permitted to
make an additional Royalty Tier migration.  Software Titles must meet all MOQs
to receive approval for a Royalty Tier migration.  The Multi-Game Pack program
does not support Royalty Tier migration.

 

2.             Publisher must submit to Microsoft, at least [***] business days
before placing the first manufacturing order under the new Royalty Tier, a
completed and signed Xbox 360 Royalty Tier Migration Form in the form attached
to this Agreement as Exhibit 7 (as may be updated via Xbox 360 Publisher Guide
which may require electronic submission) for each Sales Territory.  Unit
Discount accumulation restarts with each Royalty Tier migration.

 

(ii)           Hits Software Title.  Publisher shall submit to Microsoft, at
least [***] days prior to the targeted Commercial Release of the Hits Software
Title, a completed and signed Xbox 360 Hits Programs Election Form in the form
attached to this Agreement as Exhibit 6 (as may be updated via the Xbox 360
Publisher Guide) for each Sales Territory.  The Xbox 360 Hits Programs Election
Form will be effective once it has been approved by Microsoft.  If a Hits
Software Title does not have an approved Xbox 360 Hits Programs Election Form as
required hereunder (e.g., as a result of the Publisher not providing an Xbox 360
Hits Programs Election Form or because Microsoft has not approved the Xbox 360
Hits Programs Election Form), the royalty rate for such Hits Software Title will
default to Tier [***] (i.e., if Microsoft does not approve an Xbox 360 Hits
Programs Election Form because it is filled out incorrectly, the royalty rate
will default to Tier [***]).

 

1.             Publisher may elect either [***], [***], or [***] at initial
Commercial Release as a Hits Software Title provided that the Software Title
meets the Threshold Price requirements set forth in Table 1 above.

 

2.             After [***] days from the Commercial Release of a Hits Software
Title, Publisher may elect to change the previously elected Hits Tier royalty
rate for such Hits Software Title to a lower Hits Tier royalty rate in a
specific Sales Territory provided that the Hits Software Title has a Threshold
Price that meets the requirements for the newly elected Hits Tier royalty rate
in Table 1 above.  A minimum of [***] days must elapse before Publisher can make
an additional Hits Tier change.

 

3.             Publisher must submit to Microsoft, at least [***] business days
before placing the first manufacturing order for the applicable Hits Software
Title, a completed Xbox 360 Royalty Tier Migration Form (a “Tier Migration
Form”) set forth in Exhibit 8 for each Sales Territory.  The change in royalty
rate will only apply to manufacturing orders for such Hits Software Title placed
after the relevant Tier Migration Form has been approved by Microsoft.

 

(iii)          Cross Territory Sales.  Except for FPUs manufactured pursuant to
Section 5 below (Asia Simship Program), Publisher may not sell FPUs in a certain
Sales Territory that were manufactured for a different Sales Territory.  For
example, if Publisher were to manufacture and pay royalties on FPUs designated
for sale in the Asian Sales Territory, Publisher could not sell those FPUs in
the European Sales Territory.

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

(d)           Russian Manufacturing Incentive Program.  For Software Titles
releasing in Russia that meet all the requirements set forth below, up to [***]
units of each such Software Title may qualify for the Tier [***] royalty rate,
even if the Software Title qualifies for a different Tier in the rest of the
European Sales Territory:

 

(i)            The Xbox 360 version of the Software Title must Commercially
Release no later than all other console and PC versions;

 

(ii)           The Software Title must include the Russian language (other
languages in addition to Russian are also permitted).  At a minimum, the text
and subtitles of the Software Title must be localized into the Russian language
(full Russian localization is preferred);

 

(iii)          The Software Title must have localization parity with other
console and PC versions;

 

(iv)          The Packaging Materials must be in the Russian language only (no
other language can be present); and

 

(v)           The Software Title disc must be replicated and packaged by the
Authorized Replicator(s) in Russia.

 

Subject to this Exhibit 1, Section 1(i)(1) and 1(i)(2) in this Exhibit,
Publisher may elect to change the previously elected Tier [***] to Tier [***]. 
Units manufactured that qualify for the Tier [***] or Tier [***] royalty rate
under this program will not qualify for the Unit Discount calculation set forth
in Section 1.e below, but such units will be included in the Hits Program
Manufacturing Requirements set forth in Section 2.b (Table 1).  With respect to
any single Software Title, all units manufactured in addition to [***] will be
charged the same royalty Tier applicable in the rest of the European Sales
Territory.”

 

6.             Japan Re Ordering Program.

 

Exhibit 1, Section 1(f) shall be revised to add the following new section:

 

“(iii)   As of [***], the Japan Re-Ordering Program will terminate and any
Software Title not in the program as of [***], will not be eligible for the
Japan Re-Ordering Program.  Software Titles manufactured under the Japan
Re-Ordering Program prior to [***], may continue to participate in the Japan
Re-Ordering Program until the end of the Term, or unless earlier terminated by
Microsoft upon notice (which may be via email) to Publisher.”

 

7.             Multi-Game Pack Program.

 

Exhibit 1, Section g shall be replaced with the following:

 

“g.           Multi-Game Pack Program.  Publisher may elect to manufacture and
distribute Multi-Game Pack(s) subject to the requirements of this Section 1g. 
Upon compliance with the program requirements and receipt of the Multi-Game Pack
Program Form (attached as Exhibit 10 hereto) at least [***] days prior to the
targeted commercial release of the Multi-Game Pack, Publisher is authorized to
manufacture and distribute Multi-Game Packs in each Sales Territory at the
royalty rates in Table 2 of Section 1 applicable to the Multi-Game Packs.  The
Multi-Game Pack program requirements are:

 

(i)            A Software Title that has been commercially released for [***]
months or less can be included in a Multi Game Pack only once every [***]
months, and a Software Title that has been commercially released for more than
[***] months can also be included in [***] exclusive retail bundle in addition
to the Multi-Game Pack;

 

(ii)           Only [***] Software Title in the Multi-Game Pack may have been
commercially available for a minimum of [***] months.  All other Software Titles
included in the same Multi-Game Pack must have

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

been commercially available at retail for at least [***] months prior to
including and manufacturing such Software Title as part of a Multi-Game Pack;

 

(iii)          Multi-Game Packs must consist of at least [***] Hits Software
Title but may be a combination of both Standard and Hits Software Titles;

 

1.     Multi-Game Packs consisting of [***] or [***] disc-based Software Titles
may be Software Titles crossing Publisher’s franchises and must be packaged into
a single case.

 

2.     Multi-Game Packs consisting of [***] disc-based Software Titles or more
must all be Software Titles from a Publisher’s single franchise and must be
packaged into no more than [***] cases surrounded by a Microsoft-approved
package sleeve.

 

3.     Combinations of “Better with Kinect” and non-Kinect required Software
Titles are permitted in Multi-Game Packs, and will follow branding guidelines. 
A combination of “Kinect-Required”, “Better with Kinect” and non-Kinect required
Software Titles are not permitted in Multi-Game Packs;

 

(iv)          All Software Title discs included in Multi -Game Packs must be new
manufacturing of the Software Title (existing FPUs may not be re-packaged or
re-used under this program, no o-rings, no-recertification);

 

(v)           Subject to Section (ii) and (iii) of this Section, Multi-Game
Packs may include only [***] token for either Games on Demand or XBLA Software
Titles (but not both) and may include tokens for additional content available
for download and for use with or in a Software Title;

 

1.     Xbox Live Marketplace policy token fees will not apply to the Games on
Demand or XBLA tokens that are included in Multi-Game Packs; and

 

2.     Within [***] days of Publisher receiving Games on Demand or XBLA tokens,
if those tokens are not included in the Multi-Game Pack, then subject to the
Xbox Live Marketplace Policy token fees at the time the token order was placed,
Publisher will be invoiced for the token order.

 

(vi)          Multi-Game Packs as a whole are not eligible for the Hits program
set forth in Section 2 of Exhibit 1 and inclusion in a Multi-Game Pack does not
influence the status of each individual title with regards to the Hits Program;

 

(vii)         Multi-Game Packs are eligible for the unit discounts set forth in
Section 1(e);

 

(viii)        All Marketing Materials for Multi-Game Packs must comply with all
Microsoft Branding Specifications, and Publisher shall submit all such Marketing
Materials to Microsoft for its approval in accordance with this Agreement;

 

(ix)          Packaging for a Multi-Game Pack must comply with all Microsoft
packaging and branding requirements per the Xbox 360 Publisher Guide.

 

(ix)          Publisher acknowledges that Microsoft may change any of the
qualifications for participation in the Multi-Game Pack program upon [***] days
advance written notice to Publisher.”

 

8.             Hits Programs.

 

Beginning on the Amendment Effective Date, the Hits Program manufacturing
requirements for Platinum or Classic Hits as set forth in Exhibit 1, Section 2.b
(Table 1) of the Xbox 360 PLA shall be replaced with the following:

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

“b.           As of the date Publisher wishes to Commercially Release the
Software Title as a Hits FPU, Publisher must have manufactured the following
minimum FPUs of the Software Title as a Standard Software Title for the
applicable time period, Sales Territory and Hits Program.

 

 

 

Table 1: Hits Program Manufacturing Requirements

 

 

North American
Sales Territory

 

European
Sales Territory

 

Japan Sales
Territory

 

Asian Sales
Territory

Platinum or Classic Hits

 

[***]

 

[***]

 

[***]

 

[***]

Family Hits

 

[***]

 

[***]

 

[***]

 

[***]

Kinect Hits

 

[***]

 

[***]

 

[***]

 

[***]

Kinect Hits (applies only to [***])*

 

[***]

 

[***]

 

[***]

 

[***]

 

*These Kinect Hits qualifications apply solely to Hits FPUs that (i) have a
royalty rate of Hits Tier [***] or Hits Tier [***]; (ii) use Kinect as the
primary control mechanism (“Better with Kinect” Software Titles are not
eligible); and (iii) have achieved at least one of the following review scores:
[***] Metacritic score; or [***] stars on Xbox.com; or [***] stars on
Amazon.co.uk/.com (as may be updated via the Xbox 360 Publisher Guide) provided
that any of the foregoing must have at least [***] published reviews to
qualify.”

 

9.             Exhibits 2, 3, 4, 6, 7, 8, and 10 of the Xbox 360 PLA are hereby
amended and restated in their entirety as attached hereto.

 

10.          Except and to the extent expressly modified by this Amendment, the
Xbox 360 PLA shall remain in full force and effect and is hereby ratified and
confirmed.  In the event of any conflict between this Amendment and the Xbox 360
PLA the terms of this Amendment shall control.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

Microsoft Corporation

 

Take Two Interactive Software, Inc.

 

 

 

Signature:

/s/Mohammad Shafaqat

 

Signature:

/s/Daniel P. Emerson

 

 

 

 

 

Name:

Mohammad Shafaqat

 

Name:

Daniel P. Emerson

 

 

 

 

 

Title:

Xbox Program Manager

 

Title:

SVP & Deputy GC

 

 

 

 

 

Date:

September 30, 2014

 

Date:

September 30, 2014

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 2 - XBOX 360 ROYALTY TIER SELECTION FORM

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

A.            This Form Must Be Submitted At Least [***] Business Days Prior To
The First Manufacturing Order Being Placed For The Software Title For Each
Respective Sales Territory.  If This Form Is Not Submitted On Time Or Is
Rejected By Microsoft, The Royalty Rate Will Default To Tier [***] (or Packs
Tier [***] for Expansion Packs) For The Applicable Sales Territory.

 

B.            A Separate Form Must Be Submitted For Each Sales Territory.

 

C.            This Form applies only to Standard Product.  If a non-standard
edition (such as GOTY, Special, Limited, Collector’s Editions or Compilations)
will also be commercially available, the “Xbox 360 Royalty Tier Selection From
for Non-Standard or Bundle Editions” must also be submitted.

 

1.             Publisher Name:

 

2.             Xbox 360 Software Title Name:

 

3.             XeMID(s) or *partial XeMID(s): Partial/Incomplete
XeMID(s) allowed for pre-RTM titles only, complete XeMID(s) is required for post
RTM titles

 

 

4.             Date of First Commercial Release (mm/dd/yy):

 

5.             Sales Territory (check one):

 

¨  North America

¨  Europe

¨  Japan

¨  Asia

¨  Russian Mfg Incentive Program (RMIP)

 

6.             Final Certification Date (mm/dd/yy):

 

7.             Select Royalty Tier: (check one):

 

¨ Tier A

WSP: [***] + or

[***] +; SRP: [***]

 

¨ Tier B

WSP: Up to [***]; or

[***]; SRP: Up to [***]

 

¨ Tier C

WSP: Up to [***] in NA; Up to [***] in Asia; Up to [***];

SRP: Up to [***]

 

¨ Tier D

WSP: Up to [***] in NA; Up to [***] in Asia; Up to [***]

SRP: Up to [***]

 

¨ Packs Tier 1

WSP: Up to [***] in NA; Up to [***] in Asia; Up to [***]; SRP: Up to [***]

 

¨ Packs Tier 2

WSP: Up to [***]; Up to [***]; SRP: Up to [***]

 

8.

 

Initial Order Quantity for the Sales Territory:

 

Authorized Replicator(s) to be used to fulfill initial MOQ Qty:

 

Please refer to the Publisher Guide for a list of Authorized Replicators.  If
using more than one Authorized Replicator for the initial order, please list
all.

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include the intended sales territory as indicated
above.

 

By (sign)

 

Name, Title (Print)

 

E-Mail Address (for confirmation of receipt)

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 3
XBOX 360 PUBLISHER ENROLLMENT FORM

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

NOTE:  PUBLISHER MUST COMPLETE, SIGN AND SUBMIT THIS ENROLLMENT FORM [***]
BUSINESS DAYS PRIOR TO ESTABLISHING A BILLING ADDRESS WITHIN A EUROPEAN COUNTRY.

 

This Xbox 360 Publisher Enrollment Form (“Enrollment”) is entered into between
Microsoft Ireland Operations Ltd.  (“MIOL”) and the following publisher
(“Publisher”):

 

Publisher:

VAT number:

 

Attention:

Address:

 

 

Email:

Phone:

Fax:

 

and is effective as of the latter of the two signatures identified below.  The
terms of that certain Xbox 360 Publisher License Agreement entered into by
Microsoft Corporation and                                          dated
                         (the “Xbox 360 PLA”) are incorporated herein by
reference.

 

1.             Term.  This Enrollment will expire on the date on which the Xbox
360 PLA expires, unless it is terminated earlier as provided for in the Xbox 360
PLA.

 

2.             Notices; Requests.  All notices and requests in connection with
this Enrollment will be: (1) in writing; (2) in English; (3) deemed given when
received; (4) sent by delivery service, messenger, or registered or certified
mail (postage prepaid, return receipt requested); and (5) addressed and sent,
with any required copies, as provided to the Publisher as set forth above and to
MIOL as follows (or as the recipient has otherwise designated, in writing or by
email, before notice was sent).  Ordinary business communications (excluding,
for example, those related to payment or breach) may be sent by email and need
not be cc’d.

 

MICROSOFT IRELAND OPERATIONS LTD.

with a cc to:       MICROSOFT CORPORATION

Attention: MIOL Xbox Accounting Services

Microsoft European Operations Centre,

Atrium Building Block B,

Carmenhall Road,

Sandyford Industrial Estate,

Dublin 18,

Ireland,

Fax: 353 1 706 4110

Attention: Legal & Corporate Affairs Department

One Microsoft Way

Redmond, WA 98052-6399

USA

Fax: +1 (425) 706-7329

 

3.             Representations and Warranties.  By signing this Enrollment, the
parties agree to be bound by the terms of this Enrollment, and Publisher
represents and warrants that: (i) it has read and understands the Xbox 360 PLA,
including any amendments thereto, and agrees to be bound by those; (ii) it is
either the entity that signed the Xbox 360 PLA or its affiliate; and (iii) the
information that it has provided herein is accurate.

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

4.             Billing Address.  For purposes of the Xbox 360 PLA, Exhibit 1,
Section 4, Publisher’s billing address for FPUs manufactured by Authorized
Replicators located in the European Sales Territory is as follows:

 

Publisher Billing Address: European Sales Territory

 

Publisher Entity Name:

Address:

Phone:

Accounts Payable Contact:

Accounts Payable Contact Email:

 

 

MICROSOFT IRELAND OPERATIONS LTD.

 

PUBLISHER:

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

Name (Print)

 

Name (Print)

 

 

 

 

 

 

Date:

 

Date:

 

--------------------------------------------------------------------------------

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

EXHIBIT 4
AUTHORIZED AFFILIATES

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

Publisher affiliates authorized to perform the rights and obligations under this
Agreement are:

 

Publisher Entity Name:
Address:
Phone:
Accounts Payable Contact:
Accounts Payable Contact Email:

 

Publisher Entity Name:
Address:
Phone:
Accounts Payable Contact:
Accounts Payable Contact Email:

 

Publisher will provide Microsoft at least [***] calendar days prior written
notice of the name and address of each additional Publisher affiliate that
Publisher wishes to add to this Exhibit 4.  Any additional Publisher affiliate
may not perform any rights or obligations under this Agreement until it has
signed and submitted a Publisher Affiliate Agreement (attached below) to
Microsoft

 

PUBLISHER AFFILIATE AGREEMENT

 

For good and valuable consideration,
                                                , a
                                             corporation (“Publisher Affiliate”)
hereby covenants and agrees with Microsoft Corporation, a Washington
corporation, that Publisher Affiliate will comply with all obligations of
                                                 (“Publisher”) pursuant to that
certain Xbox 360 Publisher License Agreement between Microsoft Corporation, and
Publisher dated                          (the “Xbox 360 PLA”) and to be bound by
the terms and conditions of this Publisher Affiliate Agreement.  Capitalized
terms used herein and not otherwise defined will have the same meaning as in the
Agreement.

 

Publisher Affiliate acknowledges that its agreement herein is a condition for
Publisher Affiliate to exercise the rights and perform the obligations
established by the terms of the Xbox 360 PLA.  Publisher Affiliate and Publisher
will be jointly and severally liable to Microsoft for all obligations related to
Publisher Affiliate’s exercise of the rights, performance of obligations, or
receipt of Confidential Information under the Xbox 360 PLA.  This Publisher
Affiliate Agreement may be terminated in the manner set forth in the Xbox 360
PLA.  Termination of this Publisher Affiliate Agreement does not terminate the
Xbox 360 PLA with respect to Publisher or any other Publisher Affiliates.

 

IN WITNESS WHEREOF, Publisher Affiliate and Publisher have executed this
agreement as of the date set forth below.  All signed copies of this Publisher
Affiliate Agreement will be deemed originals.

 

Publisher Affiliate

 

Publisher

 

 

 

Signature:

 

 

Signature:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 6 - XBOX 360 HITS PROGRAMS ELECTION FORM

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

A.                                    This Form Must Be Submitted By A Publisher
At Least [***] Days Prior To The Target Commercial Release Date For A Software
Title In A Hits Program In Any Sales Territory.  If this form is not submitted
on time or is rejected by Microsoft, orders will be held from manufacturing
until such time MS has approved and/or configured the request in their systems.

B.                                    A Separate Form Must Be Submitted For Each
Sales Territory And for Each Hits Program In Which The Publisher Wishes To
Publish A Software Title As Part Of A Hits Program.

 

1.                                      Publisher Name:

 

2.                                      X box 360 Software Title Name:

 

3.                                      XeMID(s): Complete XeMID(s) is required

 

 

4.                                      Title qualified under the following Hits
Program (check one)

 

¨ Platinum or Classics Hits

 

¨ Family Hits (ESRB E / PEGI 3+ or PEGI 7+)

 

¨ XBLA Hits (FPU)

¨ Kinect Hits (Kinect is the Primary Control mechanism)

 

¨ Kinect Hits (Kinect is the primary control mechanism and Hits Tier 2 election
required)

 

 

 

5.                                      Royalty Tier (check one):

 

¨ Hits Tier 1
WSP: Up to [***] in NA; Up to [***] in Asia; Up to [***]; SRP: Up to [***]

 

¨ Hits Tier 2
WSP: Up to [***]; Up to [***]; SRP: Up to [***]

 

¨ Hits Tier 3
WSP: Up to [***], SRP: Up to [***]

 

6.                                      Sales Territory for which Publisher
wants to publish the Software Title as a Hits FPU (check one):

 

¨ North America

 

¨ Europe

 

¨ Japan

 

¨ Asia

 

7.                                      Date of Commercial Release of Software
Title in applicable Sales Territory (mm/dd/yy):

 

8.                                      Number of Standard FPUs manufactured to
date for the Software Title in the applicable Sales Territory:

 

9.                                      Projected Commercial Release date of
Software Title in the applicable Sales Territory as part of Hits Program
mm/dd/yy):

 

10.                               Initial order quantity of Hits Titles
manufactured for Sales Territory:

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include:

 

By (sign)

 

 

·                       Sales Territory

Name, Title (Print)

·                       Hits Program

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 7 - XBOX 360 ROYALTY TIER MIGRATION FORM

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

A.                                    This form must be submitted at least [***]
Business Days prior to the first manufacturing order under the new Royalty Tier
selected in this form.  If this form is not submitted on time or is rejected by
Microsoft, the royalty rate will default to the Royalty Tier under which the
Software Title was last manufactured.

B.                                    A Software Title must have been
Commercially Released as an FPU for at least [***] days in a Sales Territory,
and satisfied MOQ requirements prior to the Software Title’s first migration to
a new Royalty Tier in such Sales Territory.

C.                                    After a Software Title’s first migration
to a new Royalty Tier, a Software Title may migrate Royalty Tiers [***] after
each [***] day period from the date the Software Title manufactured under its
then current Royalty Tier.

D.                                    A separate form must be submitted for each
tier migration for the Sales Territory in which Publisher desires to change the
applicable Royalty Tier.

 

1.                                      Publisher Name:

 

2.                                      Xbox 360 Software Title Name:

 

3.                                      XeMID(s): Complete XeMID(s) is required:

 

 

4.                                      Sales Territory or Program (check one):

 

¨  North America

 

¨  Europe

 

¨  Asian

 

¨  Japan

 

5.                                      Please indicate migration

 

Current Royalty Tier (check one)

 

 

¨ Tier A
¨ Tier B
¨ Tier C

 

New Royalty Tier (check one)

 

 

¨ Tier B
¨ Tier C
¨ Tier D

 

a)             Date of First Commercial Release (mm/dd/yy):

b)             Software Title has previously migrated Royalty Tiers:

o            No, this is the first migration for this Software Title and it has
been commercially released in the Sales Territory for at least [***] days.

o            Yes, the Software Title has previously migrated and by checking
this box, Publisher represents that it has been at least [***] days since the
first date of manufacture under the current Royalty Tier.

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include Sales Territory or Program as indicated above.

 

By (sign)

 

 

Name, Title (Print)

 

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 8 - XBOX 360 HITS ROYALTY TIER MIGRATION FORM

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

A.                                    This form must be submitted at least [***]
business days prior to the 1st manufacturing order being placed for the Software
Title(s) for each respective Sales Territory.  If this form is not submitted on
time or is rejected by Microsoft, the royalty rate will default to the Hits Tier
under which the Software Title was last manufactured.

B.                                    A Hits Software Title may not change
royalty tier until it has been in the Hits Program for at least [***] days.

C.                                    After a Software Title’s first migration
to a new Royalty Tier, a Software Title may migrate Royalty Tiers [***] after
each [***] day period from the date the Software Title manufactured under its
then current Royalty Tier.

D.                                    A separate form must be submitted for each
Sales Territory in which Publisher desires to change the applicable base
royalty.

 

1.                                      Publisher Name:

 

2.                                      Xbox 360 Software Title Name:

 

3.                                      XeMID(s): Complete XeMID(s) is required

 

 

4.                                      Date of First Commercial Release
(mm/dd/yy):

 

5.                                      Sales Territory (check one):

 

¨  North America

 

¨  Europe

 

¨  Japan

 

¨  Asia

 

6.                                      Please indicate migration

 

Current Hits Royalty Tier (check one)

 

 

¨  Hits Tier 1
¨  Hits Tier 2

 

New Hits Royalty Tier (check one)

 

 

¨  Hits Tier 2
¨  Hits Tier 3

 

c)              Date of First Commercial Release as a Hits title (mm/dd/yy):

d)             Software Title has previously migrated Hits Royalty Tiers:

o            No, this is the first Hits migration for this Software Title and it
has been commercially released as a Hits title in the Sales Territory for at
least [***] days.

o            Yes, the Software Title has previously migrated and by checking
this box, Publisher represents that it has been at least [***] days since the
first date of manufacture as a Hits title under the current Hits Royalty Tier.

 

7.                                      Initial order quantity of migrated Hits
Title for Sales Territory:

 

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must include:

 

By (sign)

 

 

·                  Sales Territory

Name, Title (Print)

·                  Hits Program

 

 

E-Mail Address (for confirmation of receipt)

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Dealpoint#XXXXXXXX

 

EXHIBIT 10
XBOX 360 ROYALTY TIER SELECTION FORM FOR MULTI-GAME PACK PROGRAM (MGPP) REQUEST

 

Please complete, sign the form, and submit via email to 3PPOPS@MICROSOFT.COM
with CC to your Account Manager.

 

A.                                    This form must be submitted at least [***]
business days prior to the 1st manufacturing order being placed for the software
title(s) for each respective Sales Territory.  If this form is not submitted on
time or is rejected by Microsoft, orders will be held from manufacturing until
such time MS has approved and configured their systems to accept the Multi-Game
Pack request.

B.                                    A separate form must be submitted for each
Title, Sales Territory and Multi-Game Pack request

 

Publisher Name:

Publisher Requested Game Pack Name:

 

1.              All Xbox 360 Software Title Names included in the Multi Game
Pack (MGP):

Title

 

Complete XeMID(s):

 

Number
of Discs

 

Titles that are Hits
or qualify for Hits?

 

Have any of the titles
been in the MGPP
within the last 12 mos?

 

Are any of the titles
Kinect required?

Title 1

 

 

 

 

 

o Yes

o No

 

o Yes

o No

 

o Yes

o No

Title 2

 

 

 

 

 

o Yes

o No

 

o Yes

o No

 

o Yes

o No

Title 3

 

 

 

 

 

o Yes

o No

 

o Yes

o No

 

o Yes

o No

Please discuss with your AM and use additional space if your Multi-Game Pack
will exceed [***] titles.

 

2.

o MGP will consist of a maximum of one (1) XBLA or Games on Demand Token. Title
Name:

 

Quantities of XBLA or Games on Demand Tokens to be Ordered:

 

Offer ID:

Please contact your Account Manager [***] business days before you submit this
form.  No token fees will be imposed if your Account Manager places the order
for the XBLA or Games on Demand tokens to be included in the MGP.

No refunds or credits will be made if Publisher is invoiced token fees for
orders previously placed by Publisher or Publisher places the token orders.

 

3.              Authorized Replicators to be used: Please reference MGPP when
placing orders with Authorized Replicator(s)

Expected MFG Date:

Volume Forecast:

Authorized Replicator(s) to be used:

·                  Please reference MGPP when placing orders with Authorized
Replicator(s).

·                  Please refer to the Publisher Guide for a list of Authorized
Replicators.

·                  If using more than one Authorized Replicator for the initial
order, please list all.

 

4.             Sales Territory (check one):                    o  North
America                                              o 
Europe                                       o 
Japan                                             o  Asia

 

5.              Select the MGPP Royalty Tier:  The royalty rate is based on the
WSP/SRP of the full packaged product.

o Multi-Game Tier 1
WSP: [***] + (NA & Asia); [***] + (Europe);
 SRP [***] (Japan)

 

o Multi-Game Tier 2
WSP: Up to [***] (NA & Asia); or [***] (Europe);
SRP: Up to [***] (Japan)

 

o Multi-Game Tier 3
WSP: Up to [***] (NA & Asia); Up to [***] (Europe);
SRP: Up to [***] (Japan)

 

o Multi-Game Tier 4
WSP: Up to [***] (NA & Asia); Up to [***] (Europe);
SRP: Up to [***] (Japan)

If the Multi-Game Pack exceeds [***] titles, each additional title will be
charged an additional royalty equivalent to Hits Tier [***] as established in
Tables 1 & 2, Exhibit 1, Section 1 of the Xbox 360 Publisher License Agreement.

·                  MGPP FPUs will only accumulate with the MGPP sku towards
volume discounts (not toward individual Software Titles)

·                  MGPP FPUs will not accumulate towards Hits / Platinum
eligibility (for the MGPP sku nor individual Software Titles)

The undersigned represents that he/she has authority to submit this form on
behalf of the above Publisher, and that the information contained herein is true
and accurate.

 

To avoid manufacturing delays at your Authorized Replicator, your disc
manufacturing order must indicate the intended Sales Territory and Program
reference below:

 

By (sign)

 

 

Name, Title (Print)

Program = Multi-Game Pack Program (MGPP)

 

 

E-Mail Address (for confirmation of receipt

 

 

 

Date (Print mm/dd/yy)

 

--------------------------------------------------------------------------------
